Citation Nr: 0404875	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a ganglion cyst removal on the right 
wrist.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1989 
and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The RO afforded the veteran a VA medical examination in 
November 2001, which resulted in a diagnosis of mild carpal 
tunnel syndrome in the right hand, in addition to the 
diagnosis of the residuals of the ganglion cyst removal.  The 
examiner recommended that electromyography (EMG) be conducted 
to evaluate the carpal tunnel syndrome, but that diagnostic 
testing was not completed.  It is not clear from the 
available evidence whether the veteran's complaints of pain 
in the right hand are due to the ganglion cyst removal, for 
which service connection has been established, or the carpal 
tunnel syndrome, for which service connection has not been 
established.  In addition, it is not clear whether the carpal 
tunnel syndrome was caused by the ganglion cyst, or the 
surgery to remove the cyst.  For these reasons the Board 
finds that remand of the case is required in order to provide 
the veteran an additional VA examination.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was 
enacted on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The veteran's claim for an 
increased rating was filed after November 2000, and the 
provisions of the VCAA are applicable to her claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Although the RO provided 
the veteran a notice in November 2001, the notice did not 
inform the veteran of the information and evidence not of 
record that is necessary to substantiate her claim for an 
increased rating.  The notice sent by the RO in November 2001 
included the language applicable to a claim for service 
connection, not a claim for an increased rating.  In other 
words, the veteran has not been informed of what the evidence 
must show in order to establish entitlement to a higher 
rating for the residuals of the ganglion cyst.  Although the 
RO contacted the veteran by telephone in November 2001 to 
discuss the provisions of the VCAA, it is not clear from the 
documentation of record what information she was provided.  
On remand, the RO will have the opportunity to cure this 
procedural defect.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should afford the veteran an 
additional VA medical examination in 
order to document the functional 
limitations that are residuals of the 
right wrist ganglion cyst removal.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including an EMG, that 
are deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the right hand and wrist 
and provide a diagnosis for any pathology 
found.  If the examination results in the 
diagnosis of any pathology other than the 
residuals of the ganglion cyst removal, 
the examiner should provide an opinion on 
whether the additional pathology is at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to the ganglion cyst or its 
surgical removal.  If that finding is 
negative, the examiner should distinguish 
the complaints and clinical findings that 
are due to the ganglion cyst and its 
removal from the non-service connected 
pathology.  In other words, the examiner 
should provide an opinion on whether the 
veteran's complaints of pain and weakness 
in the right hand are due to the 
residuals of the ganglion cyst, or some 
other cause.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


